Order entered May 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01607-CV

                             BRUCE B. MCLEOD, III, Appellant

                                             V.

                                 ALFRED GYR, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-02708-B

                                         ORDER
       The Court has before it appellee’s April 29, 2013 second motion to extend time to file

appellee’s brief, which is unopposed. The Court GRANTS the motion and ORDERS appellee

to file his brief by May 31, 2013. No further extensions will be granted without a showing of

exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE